Mr. Chief Justice Walker delivered the opinion of the Court: Even if it were conceded that the agreement of the parties, as to the facts of this case, became a part of the record without being embodied in a bill of exceptions, it does not follow that the motion for a new trial should not have been preserved by a bill of exceptions. The mere entry of a motion does not make the motion or reasons therefor a part of the record, but that must be done by bill of exceptions. This has been the uniform practice of this court announced in numerous decisions, running through our reports from an early period to the present time. Stickney v. Cassell, 1 Gilm. 418; Diekhut v. Durrell, 11 Ill. 72; Vanderbilt v. Johnson, 3 Scam. 48; Miller v. Dobson, 572; Pottle v. Mc Worter, 13 Ill. 454. In this last case it was held that although the bill of exceptions contains all of .the evidence, it was insufficient to sustain the verdict, the court will not disturb the judgment unless it shows a motion for a new trial was made and overruled. Other cases might be referred to, but they are familiar to the profession, and these illustrate the practice and fully determine this case. The judgment must be affirmed. Judgment affirmed.